District of Oolwnbia; status of District as agent of United States. — It appears from the petition that at the time that plaintiff’s claim arose he was in the custody of the Department of Corrections of the District of Columbia and that during this period he performed services as an engineer for a period of 6 months. In seeking to invoke the jurisdiction of this court, plaintiff alleges that by wrongful actions of D.C. jail officials he was illegally deprived of the market value of his labor, and 'he here seeks reimbursement. This case came before the court on defendant’s motion to dismiss the petition to which plaintiff, pro se, has filed no response, the time for so filing pursuant to the Rules of the court having expired. Upon consideration thereof, without oral argument, the court concluded that the acts of which plaintiff complains were all acts of the District of Columbia Government, that in the performance of those acts the District of Columbia Government was not the agent of the United States, and that the United States is not liable for those actions (see John, McShain, Inc. v. United States, 179 Ct. Cl. 632, 635, 375 F. 2d 829, 831 (1967)). On October 19, 1973, by order, the court granted defendant’s motion and dismissed the petition.